DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application was granted special status on 10/29/2021.

Information Disclosure Statement
	Three information disclosure statements were filed on 12/15/2021.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.

(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)
The abstract of the disclosure is objected to because although an Abstract is included, the specification also has a section entitled “Field” which reads like an Abstract.  Correction  and clarification 
is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	Specifically, the title does not set out the multiphasic profiles of the androgen and aromatase inhibitor release. Correction is requested.

The disclosure is objected to because of the following informalities: The Specification contains sections not found in US practice, what appears to be two Abstracts, a section listing references which does not constitute an IDS, and a section which should read Brief Description of the Drawings.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-42 and 46-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating autoimmune inflammatory mastitis comprising administering an effective amount of an androgenic agent in combination with  an effective amount of an aromatase inhibitor, in a formulation that provides for sustained release multi-phasic concentration pattern in the serum  , does not reasonably provide enablement for all combinations of androgen and aromatase inhibitors.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 

Applicant goes into a lengthy discussion of why administration of the claimed combination of androgen and aromatase inhibitors in prior art formulations were ineffective due to levels of androgen and/or aromatase inhibitors which caused secondary issues. As this Examiner understands the invention, the advantage gained by applicants is in the multi-phasic serum concentration which allows for treatment of various medical pathologies, including mastitis. Applicant is requested to amend the claims to more clearly set out the invention as intended to overcome  prior art disadvantages.

Claims 32-42 and 4-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Among these factors are: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation.

(1) The nature of the invention:
 	The invention sets out a method for prophylaxis or treatment of autoimmune inflammatory mastitis comprising administering to the patient an effective amount of an androgenic agent in combination with an effective amount of an aromatase inhibitor.

(2) The state of the prior art
Prior art formulations administer either or both for reduction of bone density, treatment after breast cancer, breast discomfort, or gynecomastia ,and are either administered separately, or together.

(3) The relative skill of those in the art
	The relative skill of the those in the  medical field is high.

(4) The predictability or unpredictability of the art
	 The unpredictability of the prophylactic or preventive art is very high.  The true fact of the state of the art in prevention of a condition is in itself uncertain. Each patient must be treated in a case by case basis, which amounts to undue experimentation.  

(5) The breadth of the claims
	The claims are very broad in that they do not set out the multiphasic sustained release of the drug combination as an effective treatment formulation.
 
(6) The amount of direction or guidance presented
While the specification enables treatment of the claimed condition, the specification does not provide any enablement for prevention of mastitis. A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that the claimed compounds fall within the scope of a claim will possess the alleged activity.  See In re Riat et al. (CCPA 1964) 327 F2d 685, 140 USPQ 471; In re Barr et al. (CCPA 1971) 444 F 2d 349, 151 USPQ 724.  The significance of the particular combination of androgen and aromatase inhibitor for different aspects of biological activity cannot be predicted a priori but must be determined from the case to case by painstaking experimental study.  

 (7) The presence or absence of working examples
	Although the specification provides for examples of treatment (see Example 10) of the claimed condition, there are no examples of prevention of the disease, or for how long this prevention occurs.

 (8) The quantity of experimentation necessary
	The claimed combination of an androgen and an aromatase inhibitor in a prophylactic treatment  one of ordinary skill in the art would  be burdened with undue "painstaking experimentation study" to determine the all of the prevention of mastitis only through undue experimentation on a case to case basis. 


Conclusion
	No claims are allowed.
	The article to Loprinzi , (Randomized Double-Blind Placebo Controlled Study of Testosterone in the Adjuvant Treatment of Postmenopausal Women with Aromatase Inhibitor Induced Arthralgias”(2018), as well as US Patent No. 9,168,302 are .cited as documents of interest in showing the use of the administration of androgen in combination with an aromatase inhibitor for treatment of various conditions.







					Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588. The examiner can normally be reached 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz